UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1283



ABE SIZEMORE, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES ARMY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-01-826-1)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abe Sizemore, Jr., Appellant Pro Se.       Stephen Michael Horn,
Assistant United States Attorney, Kasey Warner, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abe   Sizemore,      Jr.,   appeals   the   district    court’s    order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

Appellant’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recommended that

relief be denied and advised Appellant that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Appellant failed to object to the magistrate judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.              Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing    to   file    objections   after   receiving      proper     notice.

Accordingly, we        affirm the judgment of the district court.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2